Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/2020 has been considered by the examiner.
Status of Claims
Claims 1-15 are pending.
Claims 9-11 are non-elected.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/28/2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2021.
Drawings
The drawings were received on 11 December 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lok (US 2015/0360500) (hereafter Lok).
Regarding claim 1, Lok discloses a method of making a multi-axis polarizer film (see at least Fig. 7 and paragraph [0028], where the grooves comprise regions of grooves having first, second, or further orientations, thus a multi-axis polarizer film) comprising the steps of: a) providing a sheet of plastic film (see at least paragraphs [0013]-[0014] and [0057], where the sheet of plastic film is the layer of embossable radiation curable ink which can comprise a resin, such as an acrylic based UV curable clear embossable lacquer or coating); b) embossing the 

Regarding claim 12, Lok discloses a multi-axis polarizer film (see at least Fig. 7 and paragraph [0028], where the grooves comprise regions of grooves having first, second, or further orientations, thus a multi-axis polarizer film) comprising a sheet of plastic material including a plurality of sets of embossed grooves formed at different spatial locations across a major surface of the sheet of plastic material (see at least paragraphs [0013]-[0014] and [0057], where the sheet of plastic material is the layer of embossable radiation curable ink which can comprise a resin, such as an acrylic based UV curable clear embossable lacquer or coating, and is embossed with grooves), each set of grooves including several parallel grooves of a given length and each set oriented at a different direction with respect to a longitudinal axis of the sheet of plastic film (see at least Fig. 7 and paragraphs [0013]-[0014]); and a polarizing dye, with .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lok (US 2015/0360500) (hereafter Lok) as applied to claims 1 and 12 above, and further in view of Davidovits et al. (US 2009/0053516) (hereafter Davidovits).
Regarding claims 2-3, Lok discloses all of the limitations of claim 1.
Lok does not specifically disclose that the sheet of plastic film provided in step a) is a sheet of polyvinyl-alcohol (PVA) film or a sheet of cellulose triacetate (CTA) film.
However, Davidovits teaches a method of forming a polarizer film comprising a providing a sheet of plastic film (see at least paragraphs [0017]-[0018], where the support is the sheet of plastic film and can comprise an organic polymer), forming grooves in the sheet of plastic film (see at least paragraphs [0025] and [0027], where microgrooves are formed in the support), and applying a polarizing liquid dye to the sheet of plastic film, wherein molecules of the polarizing liquid dye align with the grooves (see at least paragraph [0039]-[0041], where a polarizing dye is deposited on the support and the polarizing dyes align in a parallel manner, such as in the direction of the grooves), wherein the sheet of plastic film is a sheet of polyvinyl-alcohol or a sheet of cellulose triacetate (see at least paragraph [0018], where the material for the support can be poly(vinyl alcohol) or cellulose triacetate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lok to include the teachings of Davidovits so that the sheet of plastic film provided in step a) is a sheet of 

Regarding claims 13-14, Lok discloses all of the limitations of claim 12.
Lok does not specifically disclose that the sheet of plastic material comprises a sheet of polyvinyl-alcohol (PVA) film or a sheet of cellulose triacetate (CTA) film.
However, Davidovits teaches a polarizer film comprising a sheet of plastic material (see at least paragraphs [0017]-[0018], where the support is the sheet of plastic material and can comprise an organic polymer), the sheet of plastic material is a sheet of polyvinyl-alcohol or a sheet of cellulose triacetate (see at least paragraph [0018], where the material for the support can be poly(vinyl alcohol) or cellulose triacetate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-axis polarizer film of Lok to include the teachings of Davidovits so that the sheet of plastic material comprises a sheet of polyvinyl-alcohol (PVA) film or a sheet of cellulose triacetate (CTA) film for the purpose of substituting a known material in order to obtain predictable results such as the desired physical or optical properties of the plastic film.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lok (US 2015/0360500) (hereafter Lok) as applied to claims 1 and 12 above, and further in view of Hayashi et al. (JP  03-294802A) (hereafter Hayashi, all citations are to the attached English Language Machine Translation).
Regarding claim 4, Lok discloses all of the limitations of claim 1.
Lok does not specifically disclose that in performing step c), the polarization liquid dye comprises iodine.
However, Hayashi discloses a method of making a polarizer film (see at least page 3, paragraph titled, Industrial Application) comprising providing a sheet of plastic film (see at least page 2, last paragraph, where the photosensitive resin layer 11 is the sheet of plastic film and comprises polyvinyl alcohol), forming grooves in the sheet of plastic film (see at least page 4, last paragraph, where narrow grooves 11a are formed in the photosensitive resin layer 11), and applying a polarizing liquid dye to the sheet of plastic film, wherein molecules of the polarizing liquid dye align with the grooves (see at least page 2, last paragraph, where iodine 12 is applied to the plastic film and is oriented with the grooves 11a), wherein the polarizing liquid dye comprises iodine (see at least page 2, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lok to include the teachings of Hayashi so that, in performing step c), the polarization liquid dye comprises iodine for the purpose of substituting a known polarizing liquid dye in order to obtain predictable results such as the desired polarizing function.

Regarding claim 15, Lok discloses all of the limitations of claim 12.
Lok does not specifically disclose that the polarizing dye comprises iodine.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-axis polarizer film of Lok to include the teachings of Hayashi so that the polarization dye comprises iodine for the purpose of substituting a known polarizing dye in order to obtain predictable results such as the desired polarizing function.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lok (US 2015/0360500) (hereafter Lok) as applied to claim 1 above, and further in view of Mitterhofer et al. (US 2006/0191861) (hereafter Mitterhofer).
Regarding claims 5 and 7, Lok discloses all of the limitations of claim 1.
Lok also discloses, in performing step b), the embossing comprises providing a printing plate with a plurality of grooves as a pattern on a surface of the printing plate and pressing the printing plate into a section of the sheet of plastic film to imprint the plurality of sets of grooves into a surface of the second of the sheet of plastic film (see at least paragraph [0057], where 
Lok does not specifically disclose creating the plurality of sets of grooves as a pattern on a surface of the print plate and that an aluminum material is used as the printing plate.
However, Mitterhofer teaches a method of forming an embossing plate that is used to produce security documents, the method comprises providing a printing plate and creating a plurality of sets of grooves as a pattern on a surface of the printing plate (see at least paragraphs [0012]-[0021], where a metal plate is the printing plate and a three-dimensional recessed structure is formed in the metal plate), wherein an aluminum material is known to be used as a printing plate (see at least paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lok to include the teachings of Mitterhofer so that, in performing step b), the embossing comprises creating the plurality of sets of grooves as a pattern on a surface of the print plate and so that an aluminum material is used as the printing plate for the purpose of generating the desired pattern on the printing plate and using a known metal for the printing plate in order to obtain predictable results such as the desired material properties and manufacturing techniques.

Regarding claim 6, Lok as modified by Mitterhofer discloses all of the limitations of claim 5.

However, Lok discloses that the resultant polarizing sheet has regions with different orientations (see at least Fig. 7 and paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polarizing sheet of Lok could be formed all at once with one large embossing device or could be formed in sections by repeatedly applying a small embossing device for each of the various orientations in the different regions as is further suggested by the clear dividing lines separating the regions (see Fig. 7). It would have been obvious to perform the known method multiple times to create the known polarizing sheet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lok as modified by Mitterhofer so that steps b1) through b3) are repeated as subsequent section of the sheet of plastic film are positioned adjacent to the printing plate for the purpose of creating a polarizing plate with varied orientations in different regions (see at least Fig. 7 and paragraph [0028]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lok (US 2015/0360500) (hereafter Lok) in view of Mitterhofer et al. (US 2006/0191861) (hereafter Mitterhofer) as applied to claim 5 above, and further in view of Miroshin et al. (US 6,767,594) (hereafter Miroshin).
Regarding claim 8, Lok as modified by Mitterhofer discloses all of the limitations of claim 5.
Mitterhofer also teaches that the printing plate can comprise an aluminum material (see at least paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lok to include the teachings of Mitterhofer so that an aluminum material is used as the printing plate for the purpose of using a known metal for the printing plate in order to obtain predictable results such as the desired material properties and manufacturing techniques.
Lok as modified by Mitterhofer does not specifically disclose that, in performing step b2), a photolithographic etching process is used to create the plurality of sets of grooves across the surface of the printing plate.
However, Miroshin teaches a method of using photolithographic etching on an aluminum material (see at least Col. 56, lines 18-25, where an aluminum film can be etched using photolithography techniques).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lok as modified by Mitterhofer to include the teachings of Miroshin so that, in performing step b2), a photolithographic etching process is used to create the plurality of sets of grooves across the surface of the printing plate for the purpose of using a known method for etching an aluminum material in order to obtain predictable results such as the desired size and shape of the grooves in the aluminum material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872   

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872